x raemvarrevenurarevice washington d c sury fol tax exempt and government entitie sec_1vision oct st ep cher - - a uil no legend taxpayer a individual b- plan x plan amount a amount b amount c date date date dear this is in response to your letter dated supplemented by correspondence dated representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the intemal revenue code the code submitted on your behaif by your authorized page of the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age received a check totaling amount a from plan x on date amount a consists of amount b taxpayer a's entire benefit less amount c federal_income_tax withholding on amount b taxpayer a asserts that her failure to rollover amount c was due to an error by her financial advisor individual b taxpayer a represents that despite her specific instructions and without her knowledge individual b failed to retum the check to pian x and instead deposited amount a in plan y resulting in a taxable_distribution of amount c instead of a rollover in date taxpayer a was a participant in plan x and also had an account in plan y it has been represented that plans x and y are retirement plans qualified under sec_401 of the code taxpayer a became eligible for normal retirement under ptan x taxpayer a represents that on date she informed plan x by telephone that she requested a direct_rollover to plan y during that telephone conversation taxpayer a represents that a plan x official requested that taxpayer a retum the check for amount a which taxpayer a received on-date taxpayer a-represents that _on date she-also_met with individuat b who helped her complete a plan x selected payout method form and helped her elect a direct_rollover to plan y at the end of that meeting taxpayer a represents that she gave the distribution check from plan x and the corrected election form to individual b with instructions to send both items to plan x taxpayer a was unaware of individual b's failure to carry out her instructions untit she received a quarterly statement of her account from plan y on or about date an affidavit from individual b acknowledges his error in this matter based on the facts and representations you request a ruling that the intemal revenue service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount c sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 a states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience page 8of4 including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eliglble for the waiver under sec_402 of the code sec_401 ax31 provides the rules governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution hospitalization incarceration restrictions imposed by a foreign_country or postal error the-use-of the amount distibuted_ for-example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred inability to complete a rollover due to death disability the information and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish the timely rollover of amount c within the 60-day rollover period was due to an error committed by individual b therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount c into an eligible_retirement_plan account provided all other requirements of sec_402 c of the code except the 60-day requirement are met with respect to such contribution amount c will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power of attomey on file in this office page of4 at if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t4 ld no sincerely yours ‘o laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruting letter notice of intention to disclose cc
